DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Application 
Claims 41-61 are pending and under consideration. 

Claim Rejections - 35 USC § 112, 2nd Paragraph 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41-61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 41 recites from about 0.5 to about 1.5 percent by weight of a milk protein concentrate comprising a protein content of greater than 50% by weight and a lactose content of less than 20% by weight in comparison to milk powders and whey concentrates or isolates than 20% by weight in comparison to milk powders and whey concentrates or isolates.  However, it is not clear what milk powders, whey concentrates, or whey isolates are being referenced in this comparison. Indeed, whey isolates tend to be free of lactose and sugars already. 
The claim is being interpreted as any milk protein concentrate being able to satisfy this recitation. 
 Claims 42-61 are rejected for relying on claim 1 as a base claim and incorporating all of the recitations of the base claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41-52, 54-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 20100303971 (MELMS) in view of United States Patent No. 6,180,159 (VILLAGRAN). 
Claim 41 recites a product comprising a pressurized composition in a delivery system, wherein the composition comprises:
from about 25 to about 40 percent by weight of a sugar agent;
from about 8 to about 16 percent by weight of coconut oil or palm kernel oil or
palm oil or mixtures thereof;
from about 0.5 to about 1.5 percent by weight of a milk protein concentrate, comprising a protein content of greater than 50% by weight and a lactose content of less than 20% by weight in comparison to milk powders and whey concentrates or isolates;
from about 0.5 to about 1.5 percent by weight of a caseinate;
from about 0.2 to about 2 percent by weight of a stabilizer;
from about 0.05 to 0.6 percent by weight of at least one emulsifier;
at least one buffering agent:
and water.
MELMS discloses dairy and nondairy compositions pressurized in a container (see Tables 3, 4 and 5 on pg. 5).  
MELMS does disclose the use of a foamable composition but does not disclose the same ingredients, as claimed.  
VILLAGRAN discloses a composition that comprises an effective amount of a sweetener in an amount of 0 to 10% at col. 2, lines 44-45.  However, it would have been obvious to vary the amount of sugar agents based on the desired level of sweetness of the composition and types of sweeteners used (e.g., sugar and/or high intensity sweeteners) (col. 11, lines 60-68). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v.Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). 
VILLAGRAN teaches that the composition can be 0 to 40% of an oil component (col. 2, lines 30-55).  This encompasses the claimed amount of 8 to 16%.  The oil can be coconut or palm oil (col. 5, lines 50-60).  
As to the milk protein concentrate, milk solids can be present in the amount of 0 to 20% (col. 2, lines 25-55).  The milk solids can be a mixture of proteins. This includes whey protein, which does not include lactose (col. 12, lines 20-30).  It would have been obvious that would have a greater content of protein and less lactose compared to milk powders. 
A proteinaceous foam stabilizing agent can be added in the form of sodium caseinate (i.e., col. 5, lines 10-15). In Example 8, 50 grams of sodium caseinate is added to a composition of 3353 grams (1.4%). This falls within the claimed amount of 0.5 to about 1.5 percent by weight of a caseinate. It would have been obvious to add sodium caseinate in the claimed amounts as it is taught that caseinates are foam stabilizing agents. 
The composition can also include additional stabilizing agent in the amount of 0 to 60% (col. 2, lines 35-45). In particular, 0 to about 5% of a microcrystalline cellulose can be used (see claim 2). 
As to emulsifiers, up to about 3% and preferably from 0.1% to 3% emulsifier is used (col. 7, lines 54-58).  The composition contains 0.1 to 3% of an emulsifier (col. 7, lines 50-60). The claimed amount of 0.05 to 0.6 percent of an emulsifier falls within this range.  
The composition also discloses a buffer (col. 2, lines 40-42) and water (col. 12, lines 60-68).  
It would have been obvious to use the food composition of VILLAGRAN in the product of MELMS, as VILLAGRAN teaches that the product provides foamy beverages with excellent mouthfeel and thickness (col. 2, lines 22-30). 

Claim 42 recites that the stabilizer is microcrystalline cellulose. 
VILLAGRAN teaches that the composition comprises microcrystalline cellulose (col. 9, lines 42-62) which can be in an amount of 0 to 5.0% (col. 2, lines 35-38). 

Claim 43 recites that the at least one emulsifier comprises monoglycerides and diglycerides, stearoyl lactylate or a mixture thereof.
Claim 44 recites that the at least one emulsifier comprises: from about 0.05 to 0.3 percent by weight monoglycerides and diglycerides; and from about 0.05 to about 0.3 percent by weight of a stearoyl lactylates.
As to claims 43 and 44, VILLAGRAN teaches that at least one emulsifier comprises monoglycerides, diglycerides, and stearoyl lactylate and stearoyl lactylates and mixtures thereof (col. 7, lines 42-65). The composition contains 0.1 to 3% of an emulsifier (col. 7, lines 50-60). It would have been obvious to use emulsifiers of VILLAGRAN in the product of MELMS, as VILLAGRAN teaches that the emulsifiers help disperse the fat (col. 7, lines 40-45). It would have been obvious to vary the amount of emulsifiers based on the level of dispersion needed, especially given that VILLAGRAN teaches that the total amount of emulsifiers can be added in amounts that overlap the claimed invention (i.e., including monoglycerides and diglycerides; and from about 0.05 to about 0.3 percent by weight of a stearoyl lactylates). 

Claim 45 recites that the at least one buffering agent comprises salt, a buffering salt, or a mixture thereof. 
Claim 46 recites that the buffering salt is dipotassium
Claim 47 recites that the at least one buffering agent comprises:
from about 0.01 to about 0.1 percent by weight salt; and
from about 0.2 to about 0.8 percent by weight dipotassium phosphate.
As to claims 45-47, VILLAGRAN adds phosphate buffers. The buffers improve the colloidal solubility of proteins and maintain the pH optimum stability (col. 10, lines 43-52).  . It would have been obvious to use the buffer of VILLAGRAN in the product of MELMS, as VILLAGRAN teaches that the buffer stabilizes salts to improve the stability of proteins. At col. 10, lines 43-51, it is noted that salts can be used as buffers.  In Example 9, 0.4% of salt is used.  In Example 1, 4.32 grams of dipotassium phosphate is used in a composition (i.e., 0.15%).  This is considered to be about 0.2 % and touch on the claimed 0.2 to 0.8 % of claim 7 and it would have been obvious to include and optimize the amount of salt and dipotassium phosphate present based on the desired pH needed.  Indeed, a buffer is a solution used to provide/maintain the pH of a solution.  

Claim 48 recites that at least one flavoring agent is present.
Claim 49 recites that the flavoring agent comprises vanilla, hazelnut, amaretto, Irish créme, cinnamon, butter pecan, chocolate, or mixtures thereof.
As to claims 48-49, flavors such as vanilla (col. 12, lines 40-58). It would have been obvious to use the flavor of VILLAGRAN in the product of MELMS, as VILLAGRAN teaches that the product provides flavor to foamy beverages (col. 10, lines 40-50). 

Claim 50 recites that the composition is an emulsion. 
As to claim 50, the products can be emulsions (col. 3, lines 24-30). It would have been obvious to use the emulsion of VILLAGRAN as the product of MELMS, as emulsion can provide a smooth organoleptic feel (col. 8, lines 5-15).

Claim 51 recites that the total solids of the composition is from about 45 percent to about 55 percent by weight.
The foaming composition can contain water-insoluble components such 0.2-40% microparticulate component, 0-3% emulsifiers, and 0-5% microcrystalline cellulose. A water-soluble component comprises a soluble beverage component, 0.05-30% thickener, 0-4% buffers, 0-60% foam stabilizer, 0-5% acid, 0-5% carbonate/bicarbonate, 0-10% sweetener, 0-20% milk solids, and 0-3% processing aids. Thus, both components contain solids. The ratio of the water-soluble to water-insoluble components (S/I) in the beverage product is 3.3 or less (abstract). Thus, the overall solids content will vary with the overall amount of the water-soluble to water-insoluble components.  In this regard, it would have been obvious to vary the solids content based on the type of product produced. 

Claim 52 recites that the product has a total fat percentage of from about 11 percent to about 13 percent.
The composition can be 0 to 40% of an oil component (col. 2, lines 30-55).  This encompasses the claimed amount of 8 to 16%.  The oil can be coconut or palm oil (col. 5, lines 50-60). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Claim 54 recites that the delivery system comprises a container, a valve and spring assembly and an actuator system.
Claim 55 recites that the actuator has a nozzle.
Claim 56 recites a gaseous component providing pressurization.
Claim 57 recites an internal pressure from about 125 psi to about 165 psi.
As to claims 54-57, MELMS discloses dairy and nondairy compositions pressurized in a container (see Tables 3, 4 and 5 on pg. 5).  The internal pressure of the container 40 may be selected to allow a propellant emulsion to be released at a rate that is high enough to cause the creamer to mix with beverages such as coffee, but low enough to develop and maintain the foam structure and minimize splashing.  The internal pressure for causing the formula to cream and foam may vary depending on the fill capacity of the package. In some embodiments, the package may have an internal pressure of 30 to 160 psi.  This overlaps the claimed pressure of 125 to 165 psi (see claims 17 and 18). The internal pressure may be measured at room temperature with the valve closed [0129].  The valve may comprise a spring that may push the actuator 52 up so the channel inlet is blocked by a tight seal. When the actuator 52 is positively engaged (e.g., by pressing, squeezing, or applying force), the inlet may slide below the seal, opening a passage from the inside of the container 40 to the nozzle [0027].


Claim 58 recites that the internal pressure is from about 125 to about 165 psi after at least 2 sequential deliveries of composition.
MELMS discloses dairy and nondairy compositions pressurized in a container (see Tables 3, 4 and 5 on pg. 5).  The internal pressure of the container 40 may be selected to allow a propellant emulsion to be released at a rate that is high enough to cause the creamer to mix with beverages such as coffee, but low enough to develop and maintain the foam structure and minimize splashing.  The internal pressure for causing the formula to cream and foam may vary depending on the fill capacity of the package. In some embodiments, the package may have an internal pressure of 30 to 160 psi.  This overlaps the claimed pressure of 125 to 165 psi (see claims 17 and 18). In [0033], it is taught that the  actuator is engaged to provide a customized level of the creamer and foamer formula. This may also be repeated. It would have been obvious to one skilled in the art to provide at least 2 sequential deliveries of composition has been dispensed into the coffee. 

Claim 59 recites that the total solids of the composition is from about 46 to about 49 percent by weight.
Claim 60 recites that the total solids of the composition is from about 45 to about 48 percent by weight.
As to claims 59-60, The foaming composition can contain water-insoluble components such 0.2-40% microparticulate component, 0-3% emulsifiers, and 0-5% microcrystalline cellulose. A water-soluble component comprises a soluble beverage component, 0.05-30% thickener, 0-4% buffers, 0-60% foam stabilizer, 0-5% acid, 0-5% carbonate/bicarbonate, 0-10% sweetener, 0-20% milk solids, and 0-3% processing aids. Thus, both components contain solids. The ratio of the water-soluble to water-insoluble components (S/I) in the beverage product is 3.3 or less (abstract). Thus, the overall solids content will vary with the overall amount of the water-soluble to water-insoluble components.  In this regard, it would have been obvious to vary the solids content based on the type of product produced. 


Claim 61 recites that the composition is substantially free-of microparticulated whey proteins.
Neither MELMS nor VILLAGRAN require microparticulated whey proteins.  VILLAGRAN does use microparticles but obtained from protein, carbohydrate, starches, pectins and gums (col. 4, lines 25-35). 


Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over MELMS and VILLAGRANas applied to claims 1-12 and 14-18 and 27 above, and further in view of United States Patent Application Publication No. 2007/0178213 (KETCHMARK). 
MELMS and VILLAGRAN are silent as to using cane sugar. 
However, KETCHMARK teaches at paragraph [0040] that cane sugar can be used as a sweetener in foam.  Thus, it would have been obvious to one skilled in the art to use sugar as a sweetener. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                                                                                                                                                                                                                                                /DONALD R SPAMER/                Primary Examiner, Art Unit 1799